Citation Nr: 9910099	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) secondary to exposure to asbestos.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1998, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection COPD secondary to asbestos 
exposure.  The veteran subsequently perfected an appeal of 
that decision.
FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
currently has asbestosis, pleural effusions, fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancer of the gastrointestinal tract, cancer of the 
larynx or pharynx, or cancer of the genito-urinary system.

2.  There is no competent evidence of record that the 
veteran's COPD is related to his alleged exposure to asbestos 
in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD 
secondary to asbestos exposure is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the inservice injury or disease and the current disability.  
Caluza, at 506.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, while there is no current 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations, 
the VA has issued procedures on asbestos-related diseases 
which provide some guidelines for considering compensation 
claims based on exposure to asbestos in VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI,  7.68 (Sept. 21, 1992) (formerly 
Department of Veteran's Benefits, DVB Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).   McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).

The manual notes that inhalation of asbestos fibers can 
produce fibrosis and tumors, interstitial pulmonary fibrosis 
(asbestosis) being the most common disease. Asbestos fibers 
may also produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the gastrointestinal tract. Cancers of the 
larynx and pharynx, as well as the urogenital system (except 
the prostate) are also associated with asbestos exposure. 
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer. The risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure.

When considering VA compensation claims, rating boards have 
the responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.  In McGinty, the Court also indicated that, 
while the veteran, as a lay person, was not competent to 
testify as to the cause of his disease, he was, however, 
competent to testify as to the facts of his asbestos 
exposure.  McGinty, 4 Vet. App. at 432.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
COPD secondary to asbestos exposure is not well grounded.  
Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on this issue because the claim is not well grounded 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  Although the veteran stated at his 
December 1997 examination that he was diagnosed with 
asbestosis by x-ray in 1992, even assuming the credibility of 
these records, these records would not serve to well-ground 
the veteran's claims.  Current medical evidence shows no 
diagnosis or presence of asbestosis, and, there is no medical 
evidence relating his COPD to his alleged exposure to 
asbestos in service.

Regarding the first aspect of a diagnosis of asbestosis, a 
history of exposure, the veteran has submitted statements 
averring that he was exposed to asbestos for one week during 
basic training in 1965 when he was cleaning out a barracks 
that was being torn down.  To his knowledge this was his only 
exposure.  As required for well-groundedness purposes, the 
Board finds that this statement is credible as to his 
exposure in service.  Robinette v. Brown, 8 Vet. App. 69, 77-
80 (1995).  

Turning to the second requirement, as stated above, despite 
the veteran's assertion of a diagnosis of asbestosis in 1992, 
his current clinical evidence from his recent December 1997 
VA examination report shows no indication of asbestosis or 
interstitial lung disease.  Additionally, the medical 
evidence of record does not indicate that the veteran has 
pleural effusions, fibrosis, pleural plaques, mesotheliomas 
of the pleura and peritoneum, lung cancer, gastrointestinal 
cancer, larynx cancer, pharynx cancer or cancer of the 
urogenital system.  Therefore, there is no current medical 
evidence of asbestosis or an identified asbestos related 
disorder.

As for the veteran's diagnosed COPD, no medical evidence of 
record has related this disorder to the veteran's identified 
exposure to asbestos in service.  To the extent that the 
veteran is attempting to establish this link, he is not 
competent to do so.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Consequently, in the absence of a current diagnosis of 
asbestosis or an asbestos related disorder, and given the 
lack of a medical opinion relating his current COPD to his 
asbestos exposure during service, the Board finds that the 
veteran has not presented a well-grounded claim for COPD 
secondary to asbestos exposure.  Based on this finding, the 
Board denies the veteran's claim of entitlement to service 
connection for COPD secondary to asbestos exposure.




ORDER

Entitlement to service connection for COPD secondary to 
asbestos exposure is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

